Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-16-2002

In Re: Nahc Inc
Precedential or Non-Precedential: Precedential

Docket No. 01-4132




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"In Re: Nahc Inc " (2002). 2002 Decisions. Paper 654.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/654


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed October 16, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-4132

IN RE NAHC, INC. SECURITIES LITIGATION

JACK BRADY, ROGER W. SVEC, JACOB A. SALZMANN,
DAVID FISHER, CHRIS PIETRAFITTA, FRANK J. SIEFERT,
FRANZ SCHLEICHER, BARRY WEISBERG,
BRUCE BARDONE,

       Appellants

Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. No. 00-cv-4020)
District Judge: Honorable Lowell A. Reed

Submitted under Third Circuit LAR 34.1(a)
July 18, 2002

Before: McKEE, FUENTES and ALDISERT, Circuit   Judges.

ORDER AMENDING SLIP OPINION

It is ordered that the slip opinion in the above filed
October 3, 2002 be and is hereby amended as follows:

Delete on pages 3-4 the following: "Although we have
adopted an inquiry notice standard in the context of a RICO
case, see Mathews v. Kidder, Peabody & Co., Inc., 260 F.3d
239, 251 (3d Cir. 2001), we have not decided the precise
standard in the context of a securities fraud claim."




Substitute in its place: "We have adopted an inquiry
notice standard in the context of a case brought under the
Racketeer Influenced and Corrupt Organizations Act
("RICO"), 18 U.S.C. SS 1961-1968. See Mathews v. Kidder,
Peabody & Co., Inc., 260 F.3d 239, 251 (3d Cir. 2001). We
have not, however, decided the precise standard in the
context of a securities fraud claim."

       BY THE COURT:

       /s/Ruggero J. Aldisert
       Circuit Judge

Dated: October 16, 2002

A True Copy:
Teste:
Clerk of the United States Court of Appeals
for the Third Circuit

                         2